Citation Nr: 0942483	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from August 1952 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the above claims.  

The Board previously remanded the issues on appeal in January 
2008, and the Board finds that the development requested has 
been completed to the extent possible.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and the current bilateral hearing 
loss did not develop as a result of any incident during 
service, including exposure to noise.

2.  Tinnitus was not present during service, was not manifest 
within a year after separation from service, and any current 
tinnitus did not develop as a result of any incident during 
service, including exposure to noise.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).




2.  Tinnitus was not incurred in service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a July 2002 letter 
advised the Veteran of the evidence necessary to substantiate 
his claims and the respective obligations of the Veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claims were thereafter denied 
in rating decisions in December 2002, March 2003, and May 
2004, a May 2004 statement of the case, and January 2005 and 
April 2009 supplemental statements of the case.  The Veteran 
was also advised of the bases for assigning ratings and 
effective dates in September 2006 and October 2006, followed 
by the readjudication of the claims in the April 2009 
supplemental statement of the case.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and private and VA treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for Hearing Loss and 
Tinnitus

Background

The Veteran asserts that he has hearing loss and tinnitus 
that are related to his exposure to noise during service.  
The Board will concede the Veteran's exposure to such noise 
during his service on board the USS Ticonderoga.  

Service treatment records do not reflect any relevant 
complaints or treatment of hearing loss or tinnitus.

VA and private examination treatment records dated from April 
1956 to March 2000 do not reflect any complaints or treatment 
of hearing loss or tinnitus.

Private treatment records dated from December 1999 to August 
2002 do not reflect any complaints or treatment of hearing 
loss or tinnitus.  

The Veteran filed the instant claim for service connection 
for hearing loss and tinnitus in July 2002.  

VA audiological examination in December 2002 revealed 
complaints that included hearing loss, date of onset and 
circumstances described as unknown.  The Veteran did describe 
military noise exposure related to aircraft and gunfire.  The 
Veteran also reported the presence of tinnitus in the left 
ear that was described as periodic.  The date of onset and 
circumstances were reported as unknown to the Veteran.  The 
frequency was periodic, unknown, with a duration of 30 
seconds.  It was described as a high-pitched tone.  The 
diagnosis was mild flat sensorineural hearing loss between 
500 and 8000 Hertz, bilaterally, of unknown etiology and not 
consistent with noise exposure pattern, and unilateral left 
ear periodic subjective tinnitus of unknown etiology.  

VA audiological examination in February 2009 noted that there 
was no complaint or diagnosis of hearing loss or tinnitus in 
service treatment records.  The Veteran's chief complaints 
included hearing loss and recurrent bilateral tinnitus.  The 
Veteran reported exposure to noise during service while on 
board the USS Ticonderoga.  He denied any significant post-
service occupational exposure.  The Veteran indicated that he 
first noted tinnitus approximately five to six years ago.  It 
occurred an average of once a week for an average duration of 
several minutes per episode.  There was a diagnosis of normal 
to moderate sensorineural hearing loss on the right and 
normal to mild hearing loss on the left.  It was the opinion 
of the examiner that bilateral hearing loss was less likely 
as not caused by or a result of in-service trauma based on 
the lack of clinical evidence of hearing loss disability at 
the beginning or end of military service, the conceded 
history of noise exposure, and the configuration of the 
hearing loss (not consistent with acoustic trauma).  The 
examiner concluded that the Veteran's current bilateral 
tinnitus was not caused or a result of in-service acoustic 
trauma.  The examiner based this opinion on the Veteran's 
report that the tinnitus began over 40 years after military 
service.  She further explained that noise-induced tinnitus 
occurred at the time of the exposure, not after the noise had 
ceased.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

With respect to claim for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 (2008), discussed below, then operates 
to establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has carefully reviewed the record in this matter 
and would like to first point out that the record reflects 
complaints of hearing loss and tinnitus at the time of the 
Veteran's December 2002 and February 2009 VA audiological 
examinations, at which time there were findings consistent 
with hearing loss under 38 C.F.R. § 3.385, and the examiner 
also noted the presence of these disorders.  Therefore, the 
Board will conclude that the initial requirement of a current 
disability has been met.  

However, as has been plainly made clear to the Veteran during 
the pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service, or in the case of organic diseases of the nervous 
system, to a period of one year following service.

In this regard, the only opinions that address these claims 
are the opinions from the February 2009 VA audiologist who 
found that the Veteran's hearing loss and tinnitus were less 
likely than not related to his service.  In addition, the 
examiner has not based her opinions solely on the lack of 
relevant findings during service, but additionally on the 
fact that the "flat" audiometric results were inconsistent 
with noise-related hearing loss and the Veteran's statements 
that his tinnitus did not develop until five or six years 
prior to his February 2009 examination (a fact that is 
supported by the lack of any complaint in treatment records 
that cover the time frame of April 1956 to August 2002).  




Consequently, there is a medical statement that specifically 
rejects any relationship between the Veteran's hearing 
loss/tinnitus and service, and no medical opinion that 
contradicts this opinion.  

The Veteran is competent to describe his symptoms and 
observations.  However, while he submits that his hearing 
loss and tinnitus are related to service, he has not 
described suffering from continuity of symptomatology since 
service.  In addition, private medical records for the period 
of April 1956 to August 2002 do not reflect any complaints or 
treatment of these disorders, and the Veteran reported at the 
time of his February 2009 VA audiological examination that 
his tinnitus first presented five or six years earlier.  
Additionally, the Veteran's statement that his hearing loss 
and tinnitus are related to his exposure to noise during 
service has no probative value.  More specifically, the 
statements of the Veteran that seek to link his bilateral 
hearing loss and tinnitus to active military service are of 
minimal or no weight as it has been held that lay assertions 
with respect to issues of medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Rather, the more probative and persuasive evidence instead 
reflects no complaints or treatment of hearing loss and 
tinnitus during service or for many years thereafter.  The 
first documented complaint of hearing loss and tinnitus is 
contained within the instant claim for service connection 
filed in July 2002.  Significantly, there is also no medical 
evidence or opinion relating his hearing loss and tinnitus to 
his period of service or to a period of one year following 
service, and the only opinion with respect to the etiology of 
the Veteran's hearing loss and tinnitus is squarely against 
the claims.  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed bilateral 
hearing loss and tinnitus and service, and that the claims 
for service connection for 



hearing loss and tinnitus should therefore be denied.  


ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


